Case 1:09-cr-00466-BMC-RLM Document 389 Filed 10/24/18 Page 1 of 1 PageID #: 4734




                                                                                   	


                                                             October 24, 2018


  The Honorable Brian M. Cogan
  United States District Judge
    for the Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

                             Re:           United States v. Joaquín Archivaldo Guzmán Loera
                                           Case No. 09-CR-0466(S-4)(BMC)

  Dear Judge Cogan:

                 I respectfully write at the Court’s direction to request a rescheduling of the status
  conference set for Monday, October 29, 2018.

                 On October 23, 2018, Mr. Guzmán filed his Motion to Continue Trial. (Doc. No.
  386). On October 24, 2018, the Court entered a Scheduling Order setting a status conference on
  the Motion for Monday, October 29, 2018. The government filed its opposition the same day.1
  Unfortunately, Attorney Balarezo is not available to appear before the Court October 29 due to a
  previously scheduled court appearance in another jurisdiction on the same date.

                  Mr. Balarezo, as trial counsel, believes that his presence is required and
  respectfully requests that the Court reschedule the status conference to either Friday, October 26
  or Tuesday, October 30 so that he may appear on behalf of Mr. Guzmán along with co-counsel.
  If the Court wishes to proceed in Mr. Balarezo’s absence, Mr. Purpura or Mr. Lichtman can
  appear.

                                                                 Respectfully submitted,

                                                                        /s/

                                                                 A. Eduardo Balarezo
  cc:

  Government Counsel
  (via ECF)


  																																																								
  1
    Mr. Guzmán will reply to the government’s opposition in due course. This letter concerns solely scheduling of the
  status conference.
  	



                                                                                                                        	
